Exhibit 10.1

[CORPORATE CAPITAL TRUST, INC. LETTERHEAD]

September 12, 2011

 

CNL Fund Advisors Company

450 S. Orange Avenue

Orlando, FL 32801

 

KKR Asset Management LLC

555 California Street, 50th Floor

San Francisco, CA 94104

Attention:  

Paul S. Saint-Pierre

Chief Financial Officer

  Attention:   

William C. Sonneborn

Chief Executive Officer

 

  RE: Amendment 1 to Expense Support and Conditional

Reimbursement Agreement Dated as of June 7, 2011

Ladies and Gentlemen:

This letter confirms our intent that, in accordance with Section 4.4 thereof,
the above-referenced agreement among us (the “Agreement”) is hereby amended as
follows:

 

  1. The reference to “September 30, 2011” in Section 1 of the Agreement is
hereby deleted, and “December 31, 2011” is inserted in the place of such deleted
reference.

 

  2. All references in the Agreement to “Agreement” shall be deemed to mean the
Agreement as modified by this letter. This letter shall be deemed incorporated
into and to form part of the Agreement. Except as modified hereby, the Agreement
remains in full force and effect in accordance with its terms.

If the foregoing accurately reflects our agreement, please indicate your
acceptance hereof by countersigning a copy of this letter and returning a
counterpart of such copy to the attention of the undersigned. Thank you.

 

Sincerely,

/s/ Andrew A. Hyltin

Andrew A. Hyltin President and Chief Executive Officer

 

AGREED AND ACCEPTED:     AGREED AND ACCEPTED: CNL FUND ADVISORS COMPANY     KKR
ASSET MANAGEMENT LLC By:  

/s/ Paul S. Saint-Pierre

    By:  

/s/ William C. Sonneborn

Name:   Paul S. Saint-Pierre     Name:   William C. Sonneborn Title:   Chief
Financial Officer     Title:   Chief Executive Officer